OPINION — AG — ** AD VALOREM TAXATION — SALE FOR DELINQUENT TAXES ** WHERE THE AD VALOREM TAXES LEVIED AND ASSESSED AGAINST REAL PROPERTY FOR THE YEAR OF 1927 HAVE NOT BEEN PAID, AND THE PROPERTY HAS NOT BEEN SOLD FOR SUCH TAXES OR SUCH TAXES ENDORSED ON A TAX CERTIFICATE FOR SOME PRIOR YEAR, SUCH TAXES DREW PENALTY, AT THE RATE OF 12 CENTS PER ANNUM, AND AFTER, BUT ONLY FROM AND AFTER JULY 1, 1937 (CANCELLATION OF PENALTY, INTEREST) CITE: 68 Ohio St. 420 [68-420], 68 Ohio St. 432 [68-432], 68 Ohio St. 24318 [68-24318] 68 Ohio St. 24316 [68-24316] — 68 Ohio St. 24351 [68-24351] 68 Ohio St. 24400 [68-24400],  68 Ohio St. 24401 [68-24401] [68-24401] (JAMES C. HARKIN)